PER CURIAM. Dan Etherly, a state-salaried, part-time public defender for the First Judicial District, was appointed by the trial court to represent appellant Leon Roberson, an indigent defendant, in this criminal case. Following a revocation hearing, Roberson was sentenced to thirty years in the Arkansas Department of Corrections. A notice of appeal from the judgment was timely filed and a partial record has been lodged with our clerk.  Mr. Etherly now asks this court to relieve him as counsel for Roberson in this appeal. As a state-salaried, part-time public defender for the First Judicial District, Mr. Etherly is ineligible for compensation by this court for work performed in the appeal of this matter pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). In Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000), we relieved appellant’s court-appointed public defender and appointed new counsel on appeal under similar circumstances. See also, Craft v. State, 342 Ark. 57, 26 S.W.3d 584 (2000); McFerrin v. State, 342 Ark. 61, 26 S.W.3d 429 (2000); Bolton v. State, 342 Ark. 55, 26 S.W.3d 783 (2000). We grant Mr. Etherly’s motion to be relieved for good cause shown. David Bowden will be substituted as attorney for appellant Leon Roberson in this matter.